Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 10, 14, 19 are objected to because of the following informalities: 
In Claim 5, lines 15-16, “per-token” was probably meant to be per-unit; and “a cross-temporal encoding machine learning model” was probably meant to be the cross-temporal encoding machine learning model. The same objections are made for Claims 14 and 19.
In Claim 10, lines 2, 4 and 6, “temporal data object” was probably meant to be temporal unit data object; and in lines 2 and 5, “temporal data objects” was probably meant to be temporal unit data objects.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spanias, US 2020/0236402 A1.

Regarding Claim 1, Spanias teaches:
A computer-implemented method for cross-temporal predictive data analysis given a plurality of temporal unit data objects that are associated with a temporally-defined predictive input, the computer-implemented method comprising (Abstract; paragraph 4: a time series analysis system using attention models as described captures dependencies across different variables through input embedding for specific task prediction, that is a cross temporal data analysis system, the different variables being the plurality of temporal unit data objects which are temporally ordered/defined and used as inputs to a final prediction layer for the specific task prediction. Examiner’s note: see also Shah, US 2019/0354836 A1, Abstract for example):  
for each temporal unit data object of the plurality of temporal unit data objects: generating a per-unit encoding of the temporal unit data object based at least in part on one or more predictive input tokens associated with the temporal unit data object (Fig. 2; paragraphs 21-23: generating the encoding using the attention module that includes a fully connected feed forward network. Examiner’s note: see also the NPLs of Darabi, Fig. 2 and section III; and Song, Fig. 1), 
and generating a time-adjusted encoding of the temporal unit data object based at least in part on the per-unit encoding of the temporal unit data object and a temporal positioning measure of the temporal unit data object within a temporal interval of the temporally-defined predictive input (Abstract; paragraphs 14, 21, 23: determining the positional encoding of information in the position of the time-steps in a sequence, or temporal interval, of a time dependent variable of the time series data. Examiner’s note: see also the NPL of Darabi, p. 3, subsection A and Fig. 3);
processing each time-adjusted encoding for a temporal unit data object of the plurality of temporal unit data objects using a cross-temporal encoding machine learning model in order to generate a cross-temporal encoding of the temporal interval (Abstract; paragraphs 4, 13-15, 22: obtaining a single temporally ordered vector of the different variables and dependencies in the time series using machine learning. Examiner’s note: see also the NPL of Darabi, p. 3, subsection A and Fig. 3);  
and performing one or more prediction-based actions based at least in part on the cross-temporal encoding (paragraphs 13, 18, 27-28: predictions on time series data for various applications and actions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spanias, US 2020/0236402 A1, in view of Shah, US 2019/0354836 A1.

Regarding Claim 2, Spanias teaches:
The computer-implemented method of claim 1, wherein generating the per-unit encoding of a temporal unit data object of the plurality of temporal unit data objects comprises: performing a predefined number of per-token encoding iterations in order to generate a per-token encoding set comprising a per-token encoding for each predictive input token of the one or more predictive input tokens associated with the temporal unit data object (Abstract; paragraphs 4, 20, 23: wherein as described, vector representations for positions of data in the times series, that is the token encodings, is determined), 
and processing the per-token encoding set using a cross-token encoding machine learning model in order to generate the per-unit encoding (paragraph 4; wherein as described, the system may utilize a linear layer to obtain logits from the single vector representation and use a final prediction layer whose type depends on the specific task, that is the per unit encoding prediction).
Although, Spanias teaches a fully connected feed forward network as pointed out above that is known to iteratively process data from one layer to the next until the output layer is reached (see also Corrado, US 2017/0316313 A1, paragraph 3), and with Spanias teaching those limitations below as previously pointed out, Shah in a similar field of endeavor is used to more directly show:
wherein: (i) each per-token encoding iteration of the predefined number of per-token encoding iterations is configured to process an input set for the per-token encoding iteration in order to generate an output set for the per-token encoding iteration, (ii) the input set for an initial per-token encoding iteration of the predefined number of per-token encoding iterations comprises each predictive input token of the one or more predictive input tokens associated with the temporal unit data object, (iii) each input set for a non-initial per-token encoding iteration of the predefined number of per-token encoding iterations is the output set of an immediately preceding per-token encoding iteration of the predefined number of per-token encoding iterations, and (iv) the output set for an ultimate per-token encoding iteration of the predefined number of per-token encoding iterations is the per-token encoding set. (paragraphs 26, 33, 40, 60-61, 68-69: wherein as described a recurrent neural network with multiple layers including the output layer and an attention mechanism is iteratively used to learn temporal dependencies within each time series). (Emphasis added).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Shah with that of Spanias for iteratively processing input sets to generate output sets.
The ordinary artisan would have been motivated to modify Spanias in the manner set forth above for the purposes of determining temporal dependencies and inter-time series dependencies in multi-variate time series using recurrent neural networks [Shah: Abstract].

Regarding Claim 3, Spanias further teaches:
The computer-implemented method of claim 2, wherein performing a per-token encoding iteration of the predefined number of per-token encoding iterations in order to generate the per-unit encoding of a temporal unit data object of the plurality of temporal unit data objects comprises: processing the input set associated with the per-token encoding iteration using an attention-based machine learning model in order to generate an attention set associated with the per-token encoding iteration (Abstract; paragraphs 4, 13, 22-29: using attention models in the time series modeling. Examiner’s note: see also Shah, paragraph 3); 
processing the attention set and each predictive input token of the one or more predictive input tokens associated with the temporal unit data object using a normalization model in order to generate a normalized attention set associated with the per-token encoding iteration (paragraphs 24-29: normalization and regularization used in the attention models. Examiner’s note: see also the NPL of Song, p. 4094);
for each predictive input token of the one or more predictive input tokens associated with the temporal unit data object, processing a related subset of the normalized attention set that is associated with the predictive input token using a per-iteration feed-forward neural network model in order to generate a per-iteration per-token encoding for the predictive input token (paragraphs 22-23: the attention module includes a fully connected feed forward neural network. Examiner’s note: see also the NPL of Darabi, Fig. 3; p. 3, subsection A);
and processing each per-iteration per-token encoding for a predictive input token of the one or more predictive input tokens using the normalization model in order to generate the output set for the per-token encoding iteration (Fig. 2; paragraph 27-29: generating the final output prediction. Examiner’s note: see also the NPL of Darabi, Fig. 4; pp. 3-4, subsection B).

Regarding Claim 4, Spanias further teaches:
The computer-implemented method of claim 2, wherein the cross-token encoding machine learning model is a cross-token feed-forward neural network model (paragraphs 13 22-23: the attention module includes a fully connected feed forward neural network machine learning model).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Spanias, US 2020/0236402 A1, in view of Enguehard, US 2021/0374517 A1.

Regarding Claim 8, with Spanias teaching those limitations of the claim as previously pointed out, Spanias may not have explicitly taught the following, however, Enguehard shows:
The computer-implemented method of claim 1, wherein: for each temporal unit data object of the plurality of temporal unit data objects, the per-unit encoding of the temporal unit data object and the temporal positioning measure of the temporal unit data object have a common dimensionality (paragraph 161: wherein as discussed, time and event/position embeddings/encodings have the same/equal dimensions. Examiner’s note: See also the NPLs of Song, p. 4093, Positional Encoding; Darabi, p. 4, subsection C; Zeng, p.119; and Peng, Fig. 2), 
and generating the time-adjusted encoding for a temporal unit data object of the plurality of temporal unit data objects comprise summing the per-unit encoding of the temporal unit data object and the temporal positioning measure of the temporal unit data object in order to generate the time-adjusted encoding for the temporal unit data object (paragraphs 101, 128: adding/summing the embeddings/encodings. Examiner’s note: See also the NPLs of Song, p. 4093, Positional Encoding; Darabi, p. 4, subsection C; Zeng, p.119; and Peng, Fig. 2). (Emphasis added). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Enguehard with that of Spanias for having the per-unit encoding be of a common dimensionality and summing the per-unit encoding.
The ordinary artisan would have been motivated to modify Spanias in the manner set forth above for the purposes of allowing predictions to be made for any continuous position by making use of a continuous position embedding based on previous observations [Enguehard: Abstract]. 

Regarding Claim 9, with Spanias teaching those limitations of the claim as previously pointed out, Spanias may not have explicitly taught the following, however, Enguehard further shows:
The computer-implemented method of claim 1, wherein generating the time-adjusted encoding for a temporal unit data object of the plurality of temporal unit data objects comprise concatenating the per-unit encoding of the temporal unit data object and the temporal positioning measure of the temporal unit data object in order to generate the time-adjusted encoding for the temporal unit data object (paragraphs 23, 105: concatenating the embeddings/encodings. Examiner’s note: See also the NPLs of Song, p. 4093; Darabi, p. 2, section III and p. 4, subsection C; Zeng, P. 119; and Peng, Fig. 3). (Emphasis added). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spanias, US 2020/0236402 A1, in view of Zeng, “Multilevel Self-Attention Model and its Use on Medical Risk Prediction”, Pacific Symposium on Biocomputing, January 2020.

Regarding Claim 10, Spanias teaches:
The computer-implemented method of claim 1, wherein: each temporal data object of the plurality of temporal data objects is associated with a medical encounter record of a plurality of medical encounter records (paragraphs 12-13: exemplary embodiments of the time series analysis system using attention models utilized in connection with modeling and interpretation of clinical or healthcare data/records. Examiner’s note: See also the NPLs of Darabi, Abstract and Fig. 1; Zeng, p. 115, section 1; and Peng, Abstract, section I and Fig. 1),  
each predictive input token of the one or more predictive input tokens for a temporal data object of the plurality of temporal data objects is a medical description code for the medical encounter record that is associated with the temporal data object (paragraph 12: clinical records includes electronic health records that would include medical description codes among other codes and notes. Examiner’s note: See also the NPLs of Darabi, Abstract and Fig. 1; Zeng, p. 115, section 1; and Peng, Abstract, section I and Fig. 1).
Spanias may not have explicitly taught all of the following:
and processing the cross-temporal encoding using a coverage gap detection machine learning model in order to detect one or more coverage gap likelihood predictions for the temporal interval. (Emphasis added).
However, Zeng shows (p. 117, subsection 2.1; Fig. 2, and subsection 3.2, p. 119; p. 123, subsection 5.1; p. 126, section 6: wherein the Multilevel Self-Attention Model, MSAM, machine learning model, is described for modeling/detecting time/coverage gaps in irregular medical visits. Examiner’s note: See also Enguehard, paragraph 50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Zeng with that of Spanias for using a coverage gap detection machine learning model in order to detect one or more coverage gap likelihood predictions for the temporal interval. 
The ordinary artisan would have been motivated to modify Spanias in the manner set forth above for the purposes of capturing the underlying relationships among medical claims, handling the irregularity time gaps between medical visits and stabilizing the prediction result. [Zeng: Abstract, Conclusion].

Claims 5-7 are similar to Claims 2-4 respectively (the per-unit encoding and temporal unit data object also being taught by Spanias, see for example paragraphs 4 and 13, temporal ordering of variables) and are rejected under the same rationale as stated above for those claims.
Claims 11-15 and Claims 16-20 are similar to Claims 1-3, 5-6 respectively and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant prior art relating to this application where for example the NPL of Peng teaches a medical concept embedding method based on applying a self-attention mechanism to represent each medical concept.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127